     Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,

     Plaintiff,

              v.
                                                No. 14-cv-1242 (RCL)
U.S. DEPARTMENT OF STATE,

     Defendant.




INTERVENOR HILLARY RODHAM CLINTON’S CORRECTED REPLY IN SUPPORT
    OF HER OPPOSITION TO PLAINTIFF’S REQUEST FOR A DEPOSITION



                                 David E. Kendall (D.C. Bar No. 252890)
                                 Katherine M. Turner (D.C. Bar No. 495528)
                                 Stephen L. Wohlgemuth (D.C. Bar. No. 1027267)
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 Telephone: (202) 434-5000
                                 Facsimile: (202) 434-5029

                                 Counsel for Intervenor Hillary Rodham Clinton
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 2 of 10



                                        INTRODUCTION

       Discovery in FOIA cases is the exception, not the rule. And, as Judicial Watch has con-

ceded, a deposition of a former Cabinet Secretary is even rarer, requiring a showing of “extraordi-

nary circumstances.” See Judicial Watch v. U.S. Dep’t of State, Case No. 13-1363, 2016 WL

10770466, at *6 (D.D.C. Aug. 19, 2016). Judicial Watch has not made that showing. In fact,

Judicial Watch’s response confirms the several shortcomings in its request to depose Secretary

Hillary Rodham Clinton.

                                          ARGUMENT

I.     Secretary Clinton Does Not Have Discoverable Information Regarding the State De-
       partment’s Attempt to Settle This Case or Its FOIA Search.

       Secretary Clinton’s opening brief showed that she had no discoverable information with

respect to two of the three issues upon which this Court permitted discovery. Opp. (Dkt. 143) at

5–6. Secretary Clinton had absolutely no involvement in the State Department’s effort to settle

this case or its search for documents in response to Judicial Watch’s FOIA request—both of which

occurred after her tenure as Secretary. Judicial Watch has no basis for seeking discovery from

Secretary Clinton on these subjects. In fact, in a meet-and-confer email sent on August 13, 2019,

Judicial Watch essentially conceded as much by stating that it was only seeking to depose Secre-

tary Clinton about her intent in using private email and FOIA processing while she was Secretary

of State. Judicial Watch never mentioned any other topics in that email.

       Judicial Watch has now taken a very different position in its Response. Despite what it

said in its August 13 email, Judicial Watch now claims that “Secretary Clinton has discoverable

information relating to all three topics of discovery.” Response (Dkt. 144) at 9. But Judicial Watch

does not, and cannot, back up that claim. Although it declares that Secretary Clinton was involved

in State’s “attempt[] to settle this case with Judicial Watch,” id. at 10, that assertion is uncited,


                                                 1
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 3 of 10



unsupported, and has no basis in fact. Judicial Watch has conducted broad discovery into State’s

settlement efforts, and it offers no evidence to suggest that Secretary Clinton had any involvement

of any kind as State was trying to settle with Judicial Watch. Judicial Watch’s bald assertion to

the contrary does not constitute “extraordinary circumstances” justifying discovery from a former

Cabinet Secretary. See Judicial Watch, 2016 WL 10770466 at *6.

II.    Judicial Watch Is Not Entitled to Discovery about the Terrorist Attack in Benghazi.

       Secretary Clinton’s opening brief also established that Judicial Watch was improperly try-

ing to expand the scope of discovery to include the events underlying the substance of its FOIA

request. In other words, Judicial Watch is trying to use discovery in this FOIA litigation to conduct

its own investigation into the American response to the terrorist attacks in Benghazi. Judicial

Watch’s response is remarkably candid about that: Judicial Watch wants to probe “what [Secretary

Clinton] and State were trying to hide from public release prior to Ambassador Susan Rice’s tele-

vision appearances on September 16, 2012.” Response at 10. This topic has nothing to do with

any of the three permitted topics of discovery, and it is nothing more than an attempt to obtain

discovery about the substance of the matter which generated FOIA-able documents—something

that no court has ever permitted.1 Indeed, Judicial Watch does not cite a single legal authority in

support of this argument. And for good reason: the scope of discovery only extends to information

that is “relevant to [a] party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). In FOIA cases, the

parties’ claims and defenses all relate to whether “the defendant . . . has fully discharged its obli-

gations under [FOIA].” Reliant Energy Power Generation, Inc. v. F.E.R.C., 520 F. Supp. 2d 194,



1
 Judicial Watch also claims that it needs to depose Secretary Clinton about “who she communi-
cated with . . . about the Benghazi attacks.” Response at 10. Again, it cites no authority permitting
such discovery in a FOIA case. In any event, Judicial Watch already has Secretary Clinton’s
emails from this time period. There is nothing more to learn about “who she communicated with.”

                                                  2
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 4 of 10



200 (D.D.C. 2007). Judicial Watch’s desire to learn what the government was supposedly “trying

to hide” in Benghazi’s aftermath has nothing to do with State’s compliance with FOIA.

III.    Secretary Clinton Has Already Addressed the Issue of Whether She “Intentionally
        Attempted to Evade FOIA” in Sworn Discovery Provided to Judicial Watch and in
        Other Public Statements.

        As set forth in Secretary Clinton’s opening brief, Judicial Watch, in a related FOIA case

(Judicial Watch v. Department of State, 13-1363 (D.D.C.)), already took the very discovery from

Secretary Clinton that it again seeks in this case. It also has access to an extensive public record

on the issue of Secretary Clinton’s intent in using private email. Judicial Watch cannot show

“extraordinary circumstances” justifying any further discovery from a former Cabinet Secretary in

light of the previously obtained discovery and the public record, let alone a need for a deposition.

See Opp. at 12.

        Judicial Watch offers essentially three arguments in response. First, it argues that inter-

rogatories are “inefficient and inadequate” because the “scope of discovery permitted in this case

covers broader subject matters than the preceding litigation before Judge Sullivan.” Response at

2. Second, it claims that it needs the “ability to ask follow-up questions” in a deposition. Id. at 2.

Third, it argues that the deposition of Tasha Thian constitutes new information justifying a depo-

sition. Id. at 2–7. These arguments all fail.

        The scope of discovery: Judicial Watch is just wrong as to the scope of discovery. As it

pertains to Secretary Clinton, the scope of discovery in this case and the case before Judge Sullivan

is identical. In both cases, the sole issue relevant to Secretary Clinton is her intent in using private

email. Opp. at 2–3. Although this Court permitted discovery on two other issues, Secretary Clin-

ton has no knowledge about those issues, as they relate to events that took place after she left the

State Department. See supra pp. 1–2.



                                                   3
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 5 of 10



       The need for “follow-up” questions: Judicial Watch argues that interrogatories are an in-

adequate discovery device because it needs to ask follow-up questions regarding Secretary Clin-

ton’s intent in using private email. This is not a credible argument. Judicial Watch has already

“acknowledge[d] that questions regarding Secretary Clinton’s motivation for using the system

throughout her tenure as Secretary of State could be responded to through interrogatories.” Judi-

cial Watch, 2016 WL 10770466 at *6. And Judicial Watch’s conduct in the prior FOIA case shows

that it has no legitimate need to ask “follow-up” questions: Judge Sullivan expressly invited Judi-

cial Watch to seek leave to serve additional interrogatories if it needed to ask any follow-up ques-

tions—but Judicial Watch never did so. Id. Nor did Judicial Watch ever complain to Judge Sul-

livan that Secretary Clinton’s answers were in need of clarification.2 Even if Judicial Watch could

show that it needed more discovery—and it cannot—Judicial Watch’s prior concessions and the

history before Judge Sullivan confirm that interrogatories are an appropriate discovery device.

       Throughout its brief, Judicial Watch attempts to walk back this history by giving examples

of the types of “follow-up” questions that it would ask at a deposition—an exercise that itself

shows that Judicial Watch is capable of propounding its questions in writing. Beyond that, looking

at the purported “follow-up” questions themselves, it is clear that Judicial Watch already has the

answers it supposedly needs. For example, Judicial Watch claims to be confused by what Secre-




2
  Judicial Watch claims that Secretary Clinton’s argument on this issue is “misleading” because
she “answered certain questions only after Plaintiff was forced to move to compel.” Response at
2. The only “misleading” argument is that of Judicial Watch. As Secretary Clinton explained in
her opposition, she initially objected to three interrogatories based on relevance and privilege
grounds, and refused to answer those questions in their entirety. Opp. at 3. Judge Sullivan over-
ruled her objections on two of the three interrogatories, and Secretary Clinton provided answers to
those two interrogatories. Opp., Ex. B. Secretary Clinton provided answers to 24 of Judicial
Watch’s interrogatories, and Judicial Watch never sought leave to ask any clarifying follow-up
questions and never challenged the adequacy or completeness of any of her responses.

                                                 4
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 6 of 10



tary Clinton means when she says that she used private email for the sake of convenience. Re-

sponse at 3. But Secretary Clinton has repeatedly explained that she “believed that it would be

more convenient to use one electronic device (rather than two).”3 Opp. at 1. Many of Judicial

Watch’s other “follow-up” questions have similarly been answered. For example, Judicial Watch

claims that “Secretary Clinton’s actual understanding of her obligations with respect to official

State Department records is completely absent from the record.” Response at 5. But Judicial

Watch specifically asked Secretary Clinton about “federal recordkeeping laws” in its interrogato-

ries. Opp., Ex. A at 6–8 (interrogatories 6–10). Secretary Clinton answered those questions to the

best of her knowledge—including by confirming that she “understood that e-mail she sent or re-

ceived in the course of conducting official State Department business was subject to FOIA.” Opp.,

Ex. A at 8. Judicial Watch never sought leave to ask any follow-up questions and never raised any

issues with Judge Sullivan about the adequacy of those answers.

       In any event, the outcome here does not depend on whether Judicial Watch can come up

with new questions that it would like to ask at a deposition. Instead, the issue is whether Judicial

Watch can show “extraordinary circumstances” justifying a deposition of a former Cabinet Secre-




3
  Opp., Ex. C at 4 (“CLINTON was not issued a mobile device by State, but continued to use the
password protected BlackBerry she used during her time in the Senate. This device was connected
to her AT&T BlackBerry address which was used for both personal communications and official
business. CLINTON made this decision out of convenience . . . .”); Opp., Ex. F at 292–93 (“It
was not until about 2006 that I began sending and receiving emails on a BlackBerry phone. I had
a plain old AT&T account like millions of other people, and used it both for work and personal
email. That was my system, and it worked for me. Adding another email account when I became
Secretary of State would have meant juggling a second phone, since both accounts could not be
on the same State Department device.”); Opp., Ex. H at 3–4 (“First, when I got to work as secretary
of state, I opted for convenience to use my personal email account, which was allowed by the State
Department, because I thought it would be easier to carry just one device for my work and for my
personal emails instead of two.”).

                                                 5
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 7 of 10



tary. Judicial Watch, 2016 WL 10770466 at *6. Judicial Watch cannot make that showing: Sec-

retary Clinton has already answered its “follow-up” questions in the previously answered interrog-

atories and elsewhere, and the remaining questions address technical details about which Secretary

Clinton is unlikely to have any knowledge (like the State Department’s email retention process).

See, e.g., Response at 6. But even if Judicial Watch’s newfound “follow-up” questions could

somehow warrant more discovery, it should be in the form of targeted interrogatories, for the rea-

sons discussed above and in Secretary Clinton’s opening brief.

       The deposition of Tasha Thian: Finally, the selected excerpts of the deposition of Tasha

Thian, a former State Department records officer, afford no justification for a deposition of the

former Secretary. A review of Ms. Thian’s entire deposition reveals that she left the State Depart-

ment in June 2014 (Ex. A at 13), a month after the FOIA request at issue was submitted, and that

she has no firsthand information about the search conducted pursuant to that request4 or to efforts

to settle the ensuing litigation. Moreover, as to the one remaining topic of discovery, the transcript

reveals that she never met nor spoke to Secretary Clinton about her emails or anything else. She

was unaware of the former Secretary’s use of her personal email and never saw any of her emails

(id. at 38.) While she briefed certain State Department employees about recordkeeping, she could

not recall which staffers from the Secretary’s office attended those briefings (id. at 42–46, 70–72).

       The speculative opinions Ms. Thian offered in her deposition are not based on firsthand

knowledge. In point of fact, she submitted her own FOIA request “to know what the Secretary

was briefed on before she came to the department” (id. at 61–62). In addition to her FOIA request,

she had read about “you know, the OIG investigations and the FBI investigations” (id. at 129).


4
  Ms. Thian was asked about Ms. Cheryl Mills’ testimony that she had never received FOIA train-
ing while at the State Department, and she replied: “I wasn’t in charge of the FOIA program. I’m
not aware.” Ex. A at 83.

                                                  6
        Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 8 of 10



When asked whether Secretary Clinton and her staff intentionally withheld from her information

“in violation of FOIA,” she replied, apparently based on her outside research, “[i]t appears that

way to me” (id. at 165). While Judicial Watch attempts to make much of a December 24, 2010

email among State Department personnel, in which one says that the Secretary “guards [her per-

sonal e-mail address] pretty closely,” Response at 8, Ms. Thian admitted that she had never previ-

ously seen that email (Ex. A at 166), and she could not identify a single one of the six officials

who received this email (id. at 170).5 Her speculations about the former Secretary’s email practices

thus come not from her personal knowledge but primarily from the news media, her FOIA request

response, and reading depositions in this case (id. at 185).

                                         CONCLUSION

       Secretary Clinton respectfully requests that this Court deny Judicial Watch’s request for a

deposition or any further discovery. If the Court orders any discovery from Secretary Clinton,

Secretary Clinton respectfully submits that it be in the form of interrogatories only.




5
  Judicial Watch claims that this email undermines Secretary Clinton’s assertion that “everyone at
State knew she had a private email address because it was displayed to anyone with whom she
exchanged emails.” Response at 7. The email actually corroborates, rather than undermines, that
assertion. In the email, the Assistant Secretary of State for Public Affairs, Philip Crowley, emails
Secretary Clinton and copies a number of high-level State Department officials, all of whom could
see Secretary Clinton’s email address. Response, Ex. D. These officials include the State Depart-
ment’s Legal Advisor (Harold Koh), the Undersecretary for Management (Patrick Kennedy), the
Undersecretary for Political Affairs (William Burns), the Undersecretary for Public Diplomacy
(Judith McHale), and the Deputy Secretary of State (James Steinberg), among others.

                                                 7
       Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 9 of 10



                                   Respectfully submitted,


                                   /s/David E. Kendall

                                   David E. Kendall (D.C. Bar No. 252890)
                                   Katherine M. Turner (D.C. Bar No. 495528)
                                   Stephen L. Wohlgemuth (D.C. Bar. No. 1027267)
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street, N.W.
                                   Washington, DC 20005
                                   Telephone: (202) 434-5000
                                   Facsimile: (202) 434-5029
                                   dkendall@wc.com
                                   kturner@wc.com
                                   asaharia@wc.com
                                   swohlgemuth@wc.com

                                   Counsel for Intervenor Hillary Rodham Clinton

October 10, 2019




                                      8
       Case 1:14-cv-01242-RCL Document 147 Filed 10/10/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I, David E. Kendall, counsel for Intervenor Hillary Rodham Clinton, certify that, on Octo-

ber 10, 2019, a copy of this Reply was filed via the Court’s electronic filing system, and served

via that system upon all parties required to be served.

                                                           /s/ David E. Kendall
                                                           David E. Kendall
